Citation Nr: 1419065	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-08 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity neuropathy.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity neuropathy. 


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1967 to October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2011 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  Subsequently, additional evidence was received with a waiver of RO initial consideration.

The appeal is being REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


REMAND

The most recent VA examination to assess the Veteran's hearing loss was in September 2010.  The most recent VA examination to assess his bilateral lower extremity neuropathy was in January 2011.  At the February 2013 videoconference hearing he testified that these disabilities had worsened since he was last examined by VA.  Accordingly, contemporaneous VA examinations are necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007)).

Furthermore, the Veteran submitted a December 2012 private audiologist's statement that includes audiometry reports in chart form (findings not converted to numerical values); and the word list used in speech discrimination testing is not identified.  Accordingly development to ascertain whether the speech discrimination testing utilized the Maryland CNC list, and to convert the puretone testing charts to numerical values, is necessary.    

Finally, updated records of any VA evaluations or treatment the Veteran received for the disabilities at issue are outstanding pertinent evidence that must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation or treatment he has received for his hearing loss (since September 2010) and lower extremity neuropathy (since January 20111), and to submit releases for VA to secure any private records of such evaluations and/or treatment.  The RO must secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified.  

2.  With authorization from the Veteran, the RO should contact Eastern Oklahoma Ear, Nose, and Throat and ask them to identify the speech discrimination test used on the Veteran's December 31, 2012 audiometry.  If the information is unavailable, the reason must be noted in the record.

3. Thereafter, the RO should arrange for an audiological evaluation of the Veteran (with audiometric studies); the examiner should:

a)  Assess the current severity of the Veteran's hearing loss.  The report must include the examiner's comment on the expected effect of the Veteran's hearing loss occupational and daily activity functioning.  

b)  Review the December 2012 private audiometry and convert the puretone threshold chart to numerical values.

c)  If the interpretations of the private audiometry are at variance with those on VA audiological evaluation, reconcile the findings. 

There must be explanation of rationale for all opinions.

4.  The RO should also arrange for a neurological examination of the Veteran to assess the current severity of his bilateral lower extremity peripheral neuropathy.  The Veteran's record must be reviewed by the examiner.  The examiner must describe all symptoms and functional limitations attributable to the peripheral neuropathy, and explain the rationale for all opinions.

5.  Thereafter, the RO should review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

